Citation Nr: 0004088	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-01 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for gastritis.  

2.  Evaluation of service-connected bilateral hearing loss, 
currently rated as noncompensably disabling.  

3.  Evaluation of service-connected hemorrhoids, currently 
rated as noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active military duty from April 1953 to 
January 1957 and from March 1957 to August 1973.  

This appeal arises from an October 1996 rating action of the 
Providence, Rhode Island, regional office (RO).  In that 
decision, the RO, in pertinent part, denied the issue of 
whether new and material evidence had been received 
sufficient to reopen a claim of entitlement to service 
connection for gastritis, granted service connection for 
bilateral hearing loss and for hemorrhoids, and assigned 
noncompensable ratings to each of these service-connected 
disabilities, effective from August 1996.  


FINDINGS OF FACT

1.  By a rating action dated in April 1979, the RO denied 
service connection for gastritis.  

2.  The veteran was notified of the April 1979 decision in 
the same month.  The veteran did not express, within one year 
of notification of the April 1979 decision, disagreement with 
the denial of service connection for gastritis.  

3.  Evidence received since the RO's April 1979 rating action 
is not so significant that it must be considered in order to 
decide fairly the question of service connection.  

4.  The most recent audiometric test results, which were 
obtained during a compensation examination conducted by VA in 
August 1999 correspond to numeric designations no worse than 
II for the veteran's right ear and III for his left ear.  

5.  The veteran has a chronically recurrent fissure en anal 
with a sentinel pile which is not disabling, is not severe, 
and would not cause much inconvenience.  


CONCLUSIONS OF LAW

1.  The RO's April 1979 decision, which denied service 
connection for gastritis, is final.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. §§ 19.118(a), 19.153 (1978); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

2.  New and material evidence has not been received since the 
RO's April 1979 decision; the claim of service connection for 
gastritis is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1999).  

3.  A compensable disability evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, § 4.85, Table VI, Table VIa, Table 
VII, and § 4.86 (1999); 38 C.F.R. § 4.85, Table VI, Table 
VIa, Table VII, Code 6100 (1998).  

4.  A compensable disability evaluation for hemorrhoids is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastritis

The veteran retired from active military duty in August 1973.  
In January 1979, he filed a claim for service connection for 
gastritis.  In his claim, he explained that he had recently 
received treatment for gastritis, a condition which he 
asserted arose during his active military duty.  

According to the service medical records, in December 1961, 
the veteran sought treatment for complaints of constant 
epigastric pain over the past month.  Although the veteran 
poorly described his symptoms, his pain was determined to be 
deep in location.  He denied any nausea or vomiting.  He also 
described "gas" stools which were slightly dark in the past 
few days.  Physical examination showed minimal epigastric 
tenderness.  The examiner provided the impressions of a 
duodenal ulcer or an irritable duodenum.  Additionally, an 
upper gastrointestinal (GI) series was recommended.  The 
upper gastrointestinal series which was completed at that 
time showed a normal esophagus, rugal folds of the stomach 
which were "quite prominent," hyperactivity of the stomach 
which was suggestive of gastritis, no evidence of an ulcer 
crater, and a duodenal bulb which appeared to be within 
normal limits.  A record of a treatment session conducted one 
week later indicates that the GI series had shown a normal 
duodenum, prominent rugal folds, and increased secretory 
activity which was suggestive of gastritis and that the 
veteran had symptomatically improved.  

At the formal physical evaluation board examination completed 
in October 1972, the veteran stated that he had previously 
experienced, or was experiencing at that time, stomach, 
liver, or intestinal trouble.  This evaluation showed that 
the veteran's abdomen and viscera were normal.  At the 
retirement examination conducted one week later in October 
1972, the veteran denied ever having experienced stomach, 
liver, or intestinal trouble.  Again, evaluation of the 
veteran's abdomen and viscera was normal.  

According to the post-service medical records, during a 
three-week hospitalization in January 1975 at which time the 
veteran underwent a Sub Taylor Arthrodesis of his left ankle 
with application of a short leg cast, a physical examination 
demonstrated that his abdomen was soft and nontender without 
masses or organomegaly.  Thereafter, in September 1978, the 
veteran was hospitalized for three days with a chief 
complaint of chest pain of one-and-a-half hours duration.  He 
explained that this pain radiated to his left shoulder and 
down his left arm and that the pain began immediately after 
he had consumed coffee and a doughnut.  He also gave a "long 
history of sporadic gastritis over a 20-year period."  He 
stated that he had had many GI series, a gallbladder series, 
and a repeat GI series in the recent past and that no cause 
for his gastrointestinal distress had ever been elucidated.  
The veteran's pain resolved "an hour or so" after his 
admission, and he remained comfortable for the duration of 
his hospitalization.  He was discharged with a diagnosis of 
gastritis and with a one-month supply of Cimetidine and 
Maalox.  According to a report of a follow-up treatment 
session approximately two weeks later, the veteran felt that 
his symptoms improved completely (secondary to the antacid 
and Cimetidine therapy).  

By a rating action of April 1979, the RO denied service 
connection for gastritis.  The RO determined that the medical 
evidence of record failed to demonstrate that the veteran had 
incurred gastritis during his active military duty.  In 
particular, the RO explained in the decision that the claims 
folder does not contain evidence that his currently diagnosed 
gastritis is in any way related to the acute condition noted 
in service.  The RO notified the veteran of this April 1979 
denial in the same month.  However, the veteran did not 
express, within one year of notification of the decision, his 
disagreement with the denial.  Consequently, the April 1979 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 19.118(a), 19.153 (1978).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1999).  Following the RO's April 1979 
rating action in the present case, the veteran has continued 
to assert that he incurred gastritis during his active 
service.  

In support of his petition to reopen his current claim for 
service connection for gastritis, the veteran has submitted 
additional evidence.  According to a September 1996 letter, a 
private physician explained that he treats the veteran for 
chest pain secondary to gastroesophageal reflux and that the 
veteran's symptoms of heartburn and chest pain are resolved 
with Zantac.  Subsequently, in April 1997, the veteran 
underwent a sigmoid resection due to diverticulitis with 
stenosis of the sigmoid colon.  

Given the evidence described above, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of service connection for gastritis.  First of all, 
the veteran's assertion that he incurred gastritis during his 
active military duty is essentially duplicative of the 
contentions he had previously made and which were considered 
by the RO at the time of the prior final rating action in 
April 1979.  Consequently, the additional assertions made 
during the current appeal may not be considered new.  

Moreover, with regard to the post-service medical records 
which were received at the RO following its July 1980 
decision, the Board points out that they reflect examination 
of, and treatment for, gastroesophageal reflux and 
diverticulitis with stenosis of the sigmoid colon without 
evidence associating any such disorder with his active 
service.  In short, the additional evidence received since 
the RO's April 1979 denial tends to prove nothing more than 
what was already proved by evidence previously of record, at 
least with respect to whether any gastritis was attributable 
to military service.  Consequently, the newly received 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection.  See 38 C.F.R. § 3.156(a).  

Additionally, the Board acknowledges that, in a statement 
received several days after the personal hearing before the 
undersigned Member of the Board, the veteran said "[t]hat 
was the hospital in Abingdon VA that I was in 1965."  The 
veteran failed to provide more specific information, 
including a discussion of the treatment he purportedly 
received at that time.  Consequently, the Board concludes 
that a remand to obtain records of pertinent treatment that 
the veteran may have received at this medical facility is not 
warranted.  This is especially so in light of the fact that, 
absent the presentation of new and material evidence, the 
Board does not have jurisdiction to proceed.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
compensable rating was warranted for any period of time 
during the pendency of his claim.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the 
service-connected bilateral hearing loss, the Board 
acknowledges that the schedular criteria by which 
audiological disabilities are rated changed during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25209 
(May 11, 1999) (effective June 10, 1999) codified at 
38 C.F.R. § 4.86 (1999).  Therefore, adjudication of a claim 
regarding the initial noncompensable evaluation assigned for 
the service-connected bilateral hearing loss must also 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of § 4.85 establish eleven auditory acuity levels 
from I to XI.  Tables VI and VII as set forth in § 4.85 are 
used to calculate the rating to be assigned.  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (1999).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (1999).  

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling.  

Throughout the current appeal, the veteran has essentially 
contended that his bilateral hearing loss is more severe than 
the current noncompensable evaluation contemplates.  In the 
notice of disagreement which was received at the RO in 
November 1996, the veteran stated that his television and 
radio have to be isolated "from the rest of the house" and 
that, even then, he can only hear half of the spoken words.  
The veteran also explained that hearing aids have not helped 
him much.  

The results of a September 1996 VA audiological examination 
reveal that the veteran has sensorineural hearing loss in 
both of his ears.  Specifically, the audiometric testing 
conducted at this examination revealed puretone thresholds of 
30, 35, 55, and 75 decibels in his right ear, and 30, 45, 75, 
and 85 decibels in his left ear at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The average of these thresholds 
was 49 for the veteran's right ear and 59 for his left ear.  
Additionally, the veteran had speech discrimination scores of 
92 percent correct in his right ear and 94 percent correct in 
his left ear.  Applying 38 C.F.R. § 4.85, Table VI (1998) to 
these results, the veteran has a numeric designation of I for 
his right ear and II for his left ear.  Application of 
38 C.F.R. § 4.85, Table VII (1998) does not result in 
findings that warrant a compensable rating for the veteran's 
service-connected bilateral hearing loss.  

Approximately three years later, in August 1999, the veteran 
underwent another VA audiological examination.  According to 
the report of this evaluation, the veteran has mild sloping 
to severe sensorineural hearing loss in both ears.  
Specifically, the audiometric testing conducted at this 
examination revealed puretone thresholds of 30, 35, 60, and 
75 decibels in his right ear, and 30, 45, 75, and 85 decibels 
in his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 50 for the 
veteran's right ear and 59 for his left ear.  Additionally, 
the veteran had speech discrimination scores of 90 percent 
correct in his right ear and 86 percent correct in his left 
ear.  Applying 38 C.F.R. § 4.85, Table VI (1998) to these 
results, the veteran has a numeric designation of II for his 
right ear and III for his left ear.  Application of 38 C.F.R. 
§ 4.85, Table VII (1998) does not result in findings that 
warrant a compensable rating for the veteran's 
service-connected bilateral hearing loss.  (The claims folder 
contains no additional medical records which were received 
during the current appeal and which reflect recent treatment 
for, or examination of, hearing loss.)  

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and 
§ 4.86 (1999).  

Significantly, however, neither the September 1996 nor the 
August 1999 VA audiological examinations provide findings 
that the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more or that the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Consequently, a determination by the rating specialist of the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa (whichever results in the higher 
numeral) is not appropriate.  See 38 C.F.R. § 4.86 (1999).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability evaluation for his service-connected 
bilateral hearing loss.  In addition, the Board concludes, 
for the reasons set out above, that a compensable rating for 
the veteran's bilateral hearing loss is not warranted at any 
time during the current appeal.  See Fenderson, supra.  

Additionally, the Board notes that, in a December 1999 
statement, the veteran's representative requested that 
consideration be given to the awarding of an extraschedular 
evaluation for the veteran's service-connected bilateral 
hearing loss.  Specifically, in the December 1999 statement, 
the representative noted the veteran's complaints of severe 
difficulty in hearing as well as his assertions that his 
hearing condition has adversely impacted him socially, that 
basic daily activities are negatively affected as a result of 
the severity of the symptomatology associated with this 
service-connected disability, and that he has suffered the 
consequences of hearing loss (since discharge from military 
service) which impact almost all aspects of his life.  

Although the veteran has described an adverse impact of his 
hearing impairment on his social activities, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999).  
The current evidence of record does not demonstrate that the 
veteran's hearing loss have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321 (1999).  It is undisputed that hearing loss 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Hemorrhoids

As the Board has previously discussed in this decision, 
disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Because the veteran has appealed from an 
initial award of a noncompensable evaluation for his 
service-connected  hemorrhoids, consideration will be given 
to whether a compensable rating was warranted for any period 
of time during the pendency of his claim.  Fenderson v. West, 
No. 12 Vet.App. 119 (1999).  

According to the available service medical records, at a 
November 1956 examination, the veteran reported that he 
experienced occasional piles since August 1954.  At the 
October 1972 formal physical evaluation board examination, 
the veteran stated that he had previously experienced, or was 
experiencing at that time, piles or rectal disease.  This 
evaluation showed that the veteran's anus and rectum were 
normal.  At the retirement examination conducted one week 
later in October 1972, the veteran again reported that he had 
previously experienced, or was experiencing at that time, 
piles or rectal disease.  Evaluation of the veteran's anus 
and rectum demonstrated the presence of non-symptomatic mild 
external hemorrhoids which did not require treatment.  

In January 1975, following retirement from active service, 
the veteran was hospitalized for three weeks for an unstable 
left ankle joint.  During that time, he underwent a Sub-
Taylor Arthrodesis of his left ankle with application of a 
short leg cast.  A physical examination which was conducted 
during this hospitalization demonstrated the presence of 
external hemorrhoids and a tender rectal evaluation.  

Subsequently, in September 1996, the veteran underwent a VA 
rectum and anus examination at which time he reported that he 
first developed hemorrhoids during service in 1955, that he 
was treated with local salve and other topical ointments, and 
that he has had periodic flare-ups since then (especially 
during bouts of constipation).  The veteran also described 
occasional bleeding on passing hard stool but denied soiling, 
incontinence, diarrhea, tenesmus, and fecal leakage (although 
the examiner noted some peri-anal excoriation).  The examiner 
found no associated anemia.  The veteran specifically 
complained of swelling, irritation, and itching during 
flare-ups.  

Objective findings on examination of the veteran's rectum 
demonstrated some peri-anal excoriation, a very small and 
insignificant hemorrhoid at 8 o'clock, no rectal masses or 
internal hemorrhoids, and a prostate which was clinically 
benign, nontender, and not enlarged.  The examiner diagnosed 
an external hemorrhoid.  

Based on this evidence, the RO, by an October 1996 rating 
action, granted service connection for hemorrhoids and 
assigned a noncompensable evaluation to this 
service-connected disability, effective from August 1996.  
The RO cited the evidence of hemorrhoids during and after the 
veteran's active service as well as the insignificant 
post-service findings of this condition.  

According to the applicable diagnostic code, evidence of mild 
or moderate external or internal hemorrhoids warrants the 
assignment of a noncompensable disability evaluation.  
38 C.F.R. § 4.114, Code 7336 (1999).  A compensable 
disability evaluation of 10 percent requires evidence of 
large or thrombotic and irreducible external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  Id.  

During the current appeal, the veteran has asserted that his 
service-connected hemorrhoids is more severe than the current 
noncompensable evaluation indicates.  In the notice of 
disagreement which was received at the RO in November 1996, 
the veteran stated that his hemorrhoids "inflame" three to 
four times per year.  

In a September 1999 letter, a private physician explained 
that he was treating the veteran for prostate cancer.  
Additionally, the physician noted that the veteran has "a 
longstanding history of large hemorrhoids which bleed 
intermittently and cause him significant discomfort."  

Two-and-a-half weeks later, in September 1999, the veteran 
underwent another VA rectum and anus examination, at which 
time he reported that his hemorrhoids have "come and go[ne] 
since "[s]ome time around 1954."  The veteran denied having 
any surgery.  The examiner noted that the veteran's statement 
that no doctor had ever mentioned the possibility of an 
operation was "an unusual story" due to the fact that he 
had been seen by "lots" of physicians since 1954.  The 
veteran complained of swelling, bleeding, and pain.  

Objective findings on examination demonstrated no external 
hemorrhoids, no internal hemorrhoids, a normal anal area, 
normal skin, and a skin tag (which the examiner explained is 
characteristic of a sentinel pile which is almost always 
associated with a chronic fissure that comes and goes).  The 
examiner expressed his opinion that the veteran has a 
chronically recurrent fissure en anal with a sentinel pile.  
Additionally, the examiner explained that this condition is 
not disabling, is not severe, and would not cause much 
inconvenience.  

The Board acknowledges the private physician's September 1999 
statement that the veteran has "a longstanding history of 
large hemorrhoids which bleed intermittently and cause him 
significant discomfort."  Significantly, however, this 
private physician did not specifically state that he treated 
the veteran for hemorrhoids.  In fact, he only referred to 
treatment that he had given the veteran for prostate cancer.  
Although the VA examination conducted two-and-a-half weeks 
later demonstrated the presence of a skin tag (which the 
examiner explained is characteristic of a sentinel pile that 
is almost always associated with a chronic fissure which 
comes and goes), this evaluation also showed no external 
hemorrhoids, no internal hemorrhoids, a normal anal area, and 
normal skin.  Furthermore, the examiner expressed his opinion 
that the veteran has a chronically recurrent fissure en anal 
with a sentinel pile which is not disabling, is not severe, 
and would not cause much inconvenience.  Based on this 
evidence, the Board must conclude that the private 
physician's September 1999 conclusion that the veteran has 
"a longstanding history of large hemorrhoids which bleed 
intermittently and cause him significant discomfort" is 
based on statements made by the veteran himself.  

Significantly, the medical evidence of record indicates that 
the veteran's hemorrhoids, though recurrent, are not 
disabling or severe.  An examiner has specifically expressed 
his opinion that the veteran's hemorrhoids are not of such 
severity as to cause much inconvenience.  Furthermore, the 
claims folder contains no evidence of hospitalization or 
outpatient treatment for the veteran's hemorrhoids.  In fact, 
the veteran has admitted that he experiences flare-ups of his 
hemorrhoids only three to four times per year.  Without 
evidence of large or thrombotic and irreducible external or 
internal hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences, a compensable rating for 
this service-connected disability is not warranted.  
38 C.F.R. § 4.114, Code 7336 (1999).  See also 38 C.F.R. 
§ 4.7 (1999).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability evaluation for his service-connected 
hemorrhoids.  In addition, the Board concludes, for the 
reasons set out above, that a compensable rating for the 
veteran's hemorrhoids is not warranted at any time during the 
current appeal.  See Fenderson, supra.  



ORDER

The petition to reopen a claim of entitlement to service 
connection for gastritis is denied.  

A compensable disability rating for bilateral hearing loss is 
denied.  


A compensable disability rating for hemorrhoids is denied.  




		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

